898 F.2d 157
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Peter A. SCHONBERG, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Vincent L. GODDARD, Defendant-Appellant.

1
Nos. 89-30118, 89-30134.


2
United States Court of Appeals, Ninth Circuit.

Argued and Submitted Dec. 7, 1989.Decided March 13, 1990.

3
Before WALLACE and NELSON, Circuit Judges, and STEPHEN V. WILSON,* District Judge.

ORDER

4
Schonberg appeals from his conviction, pursuant to his conditional guilty plea, to illegally transporting unlawfully taken fish in violation of 16 U.S.C. Secs. 3372(a)(1) and 3373(d)(2).  The district court had jurisdiction under 18 U.S.C. Sec. 3231, and 16 U.S.C. Secs. 3372(a)(1) and 3373(d)(2).  We have jurisdiction over this timely appeal pursuant to 28 U.S.C. Sec. 1291.

Schonberg raises two issues on appeal:

5
1. Did the International Pacific Halibut Commission exceed its authority by promulgating 50 C.F.R. Sec. 301.9 (1988) which allocates fishing resources?


6
2. Is conduct, which is specifically not criminalized by the Halibut Act of 1982, 16 U.S.C. Secs. 773e and 773g, subject to criminal prosecution under the Lacey Act, 16 U.S.C. Secs. 3372 and 3373?


7
Both counsel agreed that these issues were decided by our court adversely to Schonberg's position in United States v. Cameron, 888 F.2d 1279 (9th Cir.1989).


8
Therefore, we affirm.


9
Note:  This disposition is not appropriate for publication and may not be cited to or by the Courts of this Circuit except as provided by Ninth Circuit Rule 36-3.



*
 Honorable Stephen V. Wilson, United States District Judge, Central District of California, sitting by designation